Case 1:17-cr-00101-LEK Document 1092 Filed 10/06/20 Page 1 of 1            PageID #: 12894




                                MINUTE ORDER



  CASE NUMBER:            CRIMINAL NO. 17-00101(01) LEK
  CASE NAME:              United States v. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi

       DATE:       10/06/2020


 COURT ACTION: EO: COURT ORDER REGARDING MOTION FOR
 PREPARATION OF TRANSCRIPTS

         On September 30, 2020, pro se Defendant Anthony T. Williams (“Defendant”)
 filed his Motion for Preparation of Transcripts (“Transcript Motion”). [Dkt. no. 1088.]
 Defendant appears to have filed the Transcript Motion pursuant to the magistrate judge’s
 September 17, 2020 entering order (“9/17/20 EO”) ruling on Defendant’s August 26,
 2020 Motion for a FRAP 9(a) Appeal (“Appeal Motion”). [Dkt. nos. 1076, 1084.]

         However, the 9/17/20 EO also directed Defendant to complete and file the
 Transcript Designation & Ordering Form (Appeals) (“Transcript Form”). Defendant has
 yet to submit the Transcript Form. This Court will take no action on Defendant’s
 Transcript Motion until the Transcript Form is submitted.

        Copies of the Transcript Form were sent to Defendant with the 9/17/20 EO. The
 form is also available on the district court’s website. Defendant may submit the form,
 along with the appropriate paperwork to request Criminal Justice Act funds for the
 transcripts, through his stand-by counsel.

       IT IS SO ORDERED.

 Submitted by: Tammy Kimura, Courtroom Manager
